Citation Nr: 0311055	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
bilateral wrist disorder.

2.  Entitlement to service connection for a chronic acquired 
right knee disorder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for synovitis and chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1988 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO, in pertinent part, granted service 
connection for patellofemoral syndrome of the left knee and 
assigned a zero percent disability evaluation effective from 
September 1994.  The RO denied service connection for 
patellofemoral syndrome of the right knee, tendonitis of the 
right wrist and tendonitis of the left wrist.  

In November 1996 the veteran, through her representative, 
canceled, in writing, a personal hearing scheduled at the RO.  

The Board remanded the case in September 1997 for additional 
development and readjudication of the claims.  

During the pending appeal, in a November 2000 rating 
decision, the RO assigned a 10 percent disability evaluation 
for patellofemoral syndrome of the left knee effective from 
September 1994.  

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

In a June 2002 rating decision the RO granted service 
connection for left knee ligament laxity secondary to the 
service-connected left knee synovitis and chondromalacia 
patella and assigned a 10 percent evaluation effective from 
February 2002.  

In September 2002 the RO most recently affirmed the 
determination previously entered.  The case has been returned 
to the Board for further appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  
The appellant was notified that the Board was developing the 
case and had received medical records from the VA Medical 
Center in Portland, Oregon.  

In addition, the Board requested that the VA Medical Center 
in Portland, Oregon, schedule her for an examination.  She 
would be notified by the Portland VA Medical Center when and 
where to report.  The veteran reported for her scheduled 
examination in April 2003 and additional evidence was 
obtained.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  

The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
...is subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and require a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

Accordingly, as the additional evidence obtained by the 
Board's development has not been considered by the RO and the 
appellant has not waived initial RO consideration of this 
evidence, the case must be remanded to comply with due 
process requirements.   

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

In this case, the RO issued a development letter consistent 
with the notice requirements of the VCAA on the issue of an 
initial evaluation in excess of 10 percent for chronic 
synovitis plus symptomatic patellar chondromalacia of the 
left knee.  

The RO, however, did not issue a development letter 
consistent with the notice requirements of the VCAA on the 
issues of entitlement to service connection for a bilateral 
wrist disorder and chronic acquired right knee disorder.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter as to the issues of 
entitlement to service connection for a 
right knee and a bilateral wrist disorder 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

3.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

4.  The RO should review the additionally 
obtained evidence, to include the April 
2003 VA examination to ensure that it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures, to include the scheduling of 
another VA examination if warranted.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for right knee and 
bilateral wrist disorders, and an initial 
rating in excess of 10 percent for 
synovitis and chondromalacia of the left 
knee.  As to the increased rating issue, 
the RO should document its consideration 
of the applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2002),  

The above readjudication should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the September 2002 
supplemental statement of the case 
(SSOC).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure without good reason shown to report for 
any scheduled VA examination(s) may adversely affect the 
outcome of her appeal for service connection and an initial 
increased evaluation.  38 C.F.R. § 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


